Title: From James Madison to Richard Rush, 24 July 1818
From: Madison, James
To: Rush, Richard


Dear Sir
Montpellier July 24. 1818
Your two favors of Jany. 14. & May 2. came duly to hand; the former accompanied by 3 Vols. of Malthus, with a No. of the Quarterly Review, & 4 vols. of Eustace. They claim many thanks which I pray you to accept. I have not yet entered on the latter work. I have looked over Malthus, and think the world much indebted to him for the just views he has given of an interesting subject, and for the instructive application he makes of them to a state of things inseparable from Old countries, and awaiting the maturity of young ones. I did not know till I was lately apprized by the return of a letter from Annapolis, as a dead one, that a few lines to you, inclosing a small Bill of exchange on Mr. Baring, had not reached that place before you left it. I now put the bill under this cover, and must ask of you to re-imburse out of it, the Cost of the Books abovementioned, retaining the little balance, for any addition to them which you may think worth sending across the Atlantic. I am truly sorry for the trouble which the search for Mr. Kielsall has occasioned you. I hope it was not prolonged.
Notwithstanding the dark aspect of the Metropolis, & the damp atmosphere of the Country where you are, I can not doubt that you will be indemnified by the objects they will present to a discerning eye. London is also perhaps at this time the best political Observatory, for the phases & movements of the Great Powers of Europe, which are far from being indifferent to this half of the Globe. As long as those Powers remain in their present confederacy, the objects & results of every Session of their Congress, will be important to the prospects of human Society every where. At this distance, and with our growing capacities, our fate, I trust, can not depend on any such contingences: but it is much to be wished that our career may not be embarrassed by interpositions, of which united dislikes & projects of European Governments might be capable.
In All that relates to the transactions of the Govt. here, & to the communications from the Southern parts of this Continent, you will be informed of course from Washington, and infinitely better, than from my retirement. The President has no doubt some delicate & thorney points on hand; but his sound judgment may be relied on to dispose of them in the best manner they will admit.
I take for granted that if not already, you soon will be engaged with the B. Govt. on the subject of a Commercial Treaty. I sincerely wish that the negociation may end in friendly arrangements on fair conditions. But I have no doubt that in the event of a statutory contest, the victory, or if not that, the conspicuous advantage will be on the American side. Congress seem at length to have adopted the true principle, that as we require nothing from other nations more than a real reciprocity, we ought to submit to nothing less; and from the unanimity & tone of their proceedings, it may [be] inferred that the public mind here, is made up, for an inflexible perseverence. It will remain with the B. Govt. therefore to estimate the comparative effects of the extremity to which a mutual perseverence must lead, on the navigation & commerce of the Parties. This extremity will be an abolition not merely of all direct trade between the U. S. & the B. Colonies; but of all direct trade between the U. S. & the parent Country. The Bulkey exports of the U. S. for G. B. will go in Amn. vessels to Havre, Amsterdam, or Rotterdam, whence they will bring the returns of Brit: Merchandize; and Brit: Vessels will, at most be employed in the very short transportations between those ports & her own. It is true that this circuitous interchange will be a sacrifice on both sides, but it is obvious that there will be on our side an increase of navigation, the great object in competition and on the side of G. B not only a decrease of navigation, but a disadvantage to her manufactures, the raw materials for which will go dearer to her, than to her continental rivals. There will be a diminution also of the profits she now derives from her re-exportation of our products to other parts of the world. I can not believe that G. B will long make such a sacrifice to feelings supported neither by reason nor interest; and unless she vainly counts on a retreat here from a policy now headed by those who alone heretofore dissented from it, she will perceive the wisdom of sinking the contest at once, in an equitable & amicable compact.
We have lately had a spell of unusual heat in the weather. I do not learn however that it has as yet affected any where the health which has every where prevailed. Our Wheat harvest in this quarter has been remarkably good. The Indian Corn in this quarter is also of luxuriant promise. The Tobacco crops I understand make an unfavorable figure. From the Cotton Country the reports are also unfavorable; & I see that in S. Carolina & Georgia, a very severe drought threatens a material failure of the Corn Crops. Mrs. Madison charges me with her very affectionate regards to Mrs. Rush, who I hope will believe that I do not communicate them without a sincere participation. For yourself Sir accept our joint returns for your kind remembrances, with assurances of my great esteem, & affecte. respects.
James Madison
